Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatada (US Pat # 6408414) in view of Smith (US Pub # 2019/0205244).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, Hatada teaches a memory component comprising: 
- a memory unit including an array of memory cells (see Fig. 7-8, 10-11, 13-16 and Column 5, lines 15-67, Column 7, lines 8-44 where cell array is in center of Fig.10);
 - a controller of the memory unit (see Fig. 7-8, 10-11, 13-16 and Column 5, lines 15-67, Column 7, lines 8-44 where unit 14 is controller); and

Even though Hatada teaches contact pads connect to the memory but silent exclusively about connect the memory component with a host device and/or a test machine.
Smith teaches connect the memory component with a host device and/or a test machine (see Fig. 1 and paragraph 1229, 1230).
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Smith to the teaching of Hatada where host controller of Smith would be added to the memory controller of Hatada in order to provide external command instruction to optimize a path between input and output device (see Smith, paragraph 0007).
Further reason to combine the teachings of Smith and Hatada is evidenced by virtue of their common field of endeavor, e.g. both are drawn towards memory operation with JTAG interface.

Regarding claim 2, Hatada and Smith teach teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Hatada further teaches wherein said test registers are in the form of latches and/or flip flop (see Fig. 7-8, 10-11, 13-16 and Column 5, lines 15-55).  

Regarding claim 3, Hatada and Smith teach teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.


Regarding claim 4, Hatada and Smith teach teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Hatada further teaches wherein said test registers are configured to be loaded with basic level test instructions that are received each time a new test mode is performed (see Fig. 7-8, 10-11, 13-16 and Column 5, lines 15-43).  

Regarding claim 5, Hatada and Smith teach teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Hatada further teaches wherein the controller of the memory unit is configured to execute a Built-In-Self-Test (BIST) (see Fig. 7-8, 10-11, 13-16 and Column 5, lines 15-37).  

Regarding claim 6, Hatada and Smith teach teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Hatada further teaches wherein said JTAG interface comprises pads for receiving the Test Access Port (TAP) signals (see Fig. 7-8, 10-11, 13-16 and Column 5, lines 15-58).  

Regarding claim 7, Hatada and Smith teach teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Hatada further teaches wherein the JTAG interface further comprises at least one of a an analog pad (Tanalog), a pad for asking for test execution (Trun), and a device busy pad (T_busy) (see Fig. 7-8, 10-11, 13-16 and Column 5, lines 15-67, Column 7, lines 8-35).  

Regarding claim 7, Hatada and Smith teach teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.


Regarding claim 9, Hatada and Smith teach teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Hatada further teaches wherein each row of the matrix is configured to drive one or more macro function for performing the test of the memory component (see Fig. 7-8, 10-11, 13-16 and Column 5, lines 15-65).  

Regarding claim 10, Hatada and Smith teach teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Hatada further teaches wherein each row of the matrix is associated with a plurality of bits, each bit being associated with a sub-function (see Fig. 7-8, 10-11, 13-16 and Column 5, lines 15-67, Column 7, lines 8-40).  

Regarding claim 11, Hatada and Smith teach teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Hatada further teaches further comprising an analog voltage/current generator (see Fig. 7-8, 10-11, 13-16 and Column 5, lines 15-58).  

Regarding claim 12, Hatada and Smith teach teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Hatada further teaches wherein the controller is configured to the selection of specific test registers (see Fig. 7-8, 10-11, 13-16 and Column 5, lines 15-67, Column 7, lines 8-38).  

Regarding independent claim 13, Hatada teaches a System-On-Chip (SoC) device comprising a memory component, the memory component including: a memory unit including an array of memory 

Even though Hatada teaches contact pads connect to the memory but silent exclusively about connect the memory component with the SoC and/or a test machine.
Smith teaches connect the memory component with the SoC and/or a test machine (see Fig. 1 and paragraph 1229, 1230).
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Smith to the teaching of Hatada where host controller of Smith would be added to the memory controller of Hatada in order to provide external command instruction to optimize a path between input and output device (see Smith, paragraph 0007).
Further reason to combine the teachings of Smith and Hatada is evidenced by virtue of their common field of endeavor, e.g. both are drawn towards memory operation with JTAG interface.


Regarding claim 14, Hatada and Smith teach teach all claimed subject matter as applied in prior rejection of claim 13 on which this claim depends.
Hatada further teaches wherein the memory component is a structurally independent semiconductor device coupled to and partially overlapping the SoC structure (see Fig. 7-8, 10-11, 13-16 and Column 5, lines 15-61).  

Regarding claim 15, Hatada and Smith teach teach all claimed subject matter as applied in prior rejection of claim 14 on which this claim depends.
Hatada further teaches comprising pads adapted to be connected to high-speed pads of the memory component for communicating thereto (see Fig. 7-8, 10-11, 13-16 and Column 5, lines 15-67, Column 7, lines 8-40).  

Regarding independent claim 16, Hatada teaches a method for performing the test of a memory component of the type comprising a memory unit which includes an array of memory cells (see Fig. 7-8, 10-11, 13-16 and Column 5, lines 15-67, Column 7, lines 8-44 where cell array is in center of Fig.10), the method comprising the steps of: - providing a plurality of test registers of the memory component, said test registers being organized in a matrix configuration, each row of the matrix being associated with a specific address; - loading operating instructions for performing the test of the memory component in the test registers (see Fig. 7-8, 10-11, 13-16 and Column 5, lines 15-67, Column 7, lines 8-44 where 105-106 are registers); - connecting pads of the memory component; and - addressing one or more test register for retrieving the test information (see Fig. 7-8, 10-11, 13-16 and Column 5, lines 15-67, Column 7, lines 8-44).  

Even though Hatada teaches contact pads connect to the memory but silent exclusively about connecting pads of the memory component with a host device and/or a test machine.
Smith teaches connecting pads of the memory component with a host device and/or a test machine (see Fig. 1 and paragraph 1229, 1230).
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Smith to the teaching of Hatada where host controller of Smith would be added to the memory controller of Hatada in order to provide external command instruction to optimize a path between input and output device (see Smith, paragraph 0007).
Further reason to combine the teachings of Smith and Hatada is evidenced by virtue of their common field of endeavor, e.g. both are drawn towards memory operation with JTAG interface.


Regarding claim 17, Hatada and Smith teach teach all claimed subject matter as applied in prior rejection of claim 16 on which this claim depends.
Hatada further teaches wherein the test of the memory component is performed through the JTAG protocol (see Fig. 7-8, 10-11, 13-16 and Column 5, lines 15-60).  

Regarding claim 18, Hatada and Smith teach teach all claimed subject matter as applied in prior rejection of claim 16 on which this claim depends.
Hatada further teaches comprising the step of preventing the selection of specific test registers (see Fig. 7-8, 10-11, 13-16 and Column 5, lines 15-47).  

Regarding claim 19, Hatada and Smith teach teach all claimed subject matter as applied in prior rejection of claim 18 on which this claim depends.
Hatada further teaches wherein said step of preventing the selection of specific test registers applies different restrictions according to different privileges of different users performing the test (see Fig. 7-8, 10-11, 13-16 and Column 5, lines 15-67, Column 7, lines 8-35).  

Regarding claim 20, Hatada and Smith teach teach all claimed subject matter as applied in prior rejection of claim 16 on which this claim depends.
Hatada further teaches wherein the test of the memory component is performed using at least one of an analog pad (Thanalog), a pad for asking for test execution (T run), and a device busy pad (Tbusy), said pads being used in combination for interacting with the test machine (see Fig. 7-8, 10-11, 13-16 and Column 5, lines 15-67, Column 7, lines 8-42).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824